Title: To Thomas Jefferson from Francis Hopkinson, 25 October 1785
From: Hopkinson, Francis
To: Jefferson, Thomas



Dear Friend
Philada. Octr. 25th. 1785

It is not long since I wrote to you and forwarded another Package (I think the third) of our news Papers, and at the same time sent you a Model of my last Improvement in the Harpsichord. The effect produced by furnishing an Instrument in that way is truly astonishing. I have discovered the Reason. It causes the Instrument to sound the Octave below the Tones produced by the Quill. The full Tone of the Harpsichord has never yet been drawn forth. The Quill on Account of it’s Substance and the Smalness of it’s Contact with the String, being only in a Point (because the Back of a Quill is a Portion of a Circle) has not been sufficient to put the String in a uniform Vibration thro’out it’s whole length. It vibrates in two halves, and those halves vibrate in contrary Directions, so that the Tone produced will be only the Octave above that of the whole String. My Method draws forth the full clear and genuine Tone.
This will be delivered to you by Mr. Hudon, the Artist who came over to make a Model for a Statue of Gl. Washington. I yesterday saw the Head he has model’d of that great Man. I am charmed with it. He is certainly a most capital Artist. There is no looking at this Bust without Admiration and Delight. The noble Air, sublime Expression and faithful Likeness evince the Hand of a Master. You will be charmed with it. Mr. Hudon having executed the Purpose of his Voyage is impatient to return. I should have been happy in a further Acquaintance with him, for I not only admire the Artist but love the Man. As he had given me so much Pleasure I endeavoured to please him also in my Way. I played for him on my Harpsichord as well as I could. He was surprised at the Effect of the Instrument. I wish you would ask him what he thought of it.
This Month has brought about a Revolution in our State politics.  There was a very great Struggle between the two Parties called Constitutionalists and Republicans at the late Election. The Constitutionalists are those who lately governed under the Auspices, indeed absolute Influence of George Bryan and Mr. McKean. They have been defeated and our present City members are of the Republican Party, viz. Mr. Rob. Morris, George Clymer, Ths: Fitzimmons &c. &c. I cannot enter into a Detail of the arbitrary measures of the late Administration. One of their last Manœuvres was to demolish the Bank, and they had passed a Law retracting the Charter which was to have taken Effect in March next. But I hope our State will now be governed with more Dignity and Justice.—Dr. Franklin President. I wish you would send me two double Sets of Crayons of the best kind and half a Dozen good black lead Pencils, and charge me with the Costs, which will not be great.
I have only Time to add that I am as ever Your affectionate & faithful friend,

Fras. Hopkinson


I enclose another Model lest the former should not get to hand.

